      Case 2:20-cv-00890-WHA-CSC Document 3 Filed 12/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

OLAKWESU Y. ELBEY,                        )
IN RE: BILLY RAY STOWE,                   )
                                          )
      Petitioner,                         )
                                          )
           v.                             )   CIVIL NO.: 2:20-CV-890-WHA-CSC
                                          )
WARDEN DEBORAH TONEY,                     )
                                          )
      Respondent.                         )



                                          ORDER

      On November 12, 2020, the Magistrate Judge entered a Recommendation to which no

timely objections have been filed. Doc. 2. Upon an independent review of the file and upon

consideration of the Recommendation, it is ORDERED that the Recommendation is

ADOPTED, and this petition for habeas corpus relief is DENIED and this case is DISMISSED.

      A Final Judgment will be entered separately.

      Done, this 8th day of December 2020.




                                     /s/ W. Harold Albritton
                                   W. HAROLD ALBRITTON
                                   SENIOR UNITED STATES DISTRICT JUDGE
